Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest utilizing a barcode implemented in a matrix format, the matrix barcode containing a session ID (corresponding to a session requested for registration by user device for a cloud-based management service), a decryption key (used by the cloud-based management service to decrypt encrypted data retrieved from the bar code presented by the user’s device in order to validate the user attempting to be registered with the cloud-based management service), and a correlation key (used to determine if the data provided by the user’s device is associated with a pre-stored record in an intermediate cloud storage), which is sent to the intermediate cloud storage, using the decryption key retrieved when the user’s bar code has been scanned by the cloud-based registration system, in order to successfully verify and register the requesting user’s device with the cloud-based management service, upon receiving an utilizing the decrypted data, decrypted using the decryption key, scanned from the data that was initially encrypted upon scanning the user device’s bar code, in the specific manner and combinations recited in claims 1-20.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Roths et al (US 10,547,613), which teaches receiving a scanned bar code from a user device for validating the requesting user device’s credentials;
(ii) 	US PG Pub Pub Edwards (US 2017/0244676), which discloses verifying data from a QR code or bar code presented by a user’s device in order to establish a session requested using a session ID;
(iii) 	NPL document "A New Technique to Use QR Codes in Cryptography" – Somdip Dey, Dept. of Computer Science, St. Xavier’s College, 04/2012; and
(iv) 	NPL document "A Study on QR Code Based Public Cloud Data Protection" – Srikanth Bharadwaj, Department of Computer Science, Bangalore Institute of Technology, Visvesvaraya Technological University, IJCSE Vol. 8, 07/2017.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of utilizing a barcode implemented in a matrix format, the matrix barcode containing a session ID (corresponding to a session requested for registration by user device for a cloud-based management service), a decryption key (used by the cloud-based management service to decrypt encrypted data retrieved from the bar code presented by the user’s device in order to validate the user attempting to be registered with the cloud-based management service), and a correlation key (used to determine if the data provided by the user’s device is associated with a pre-stored record in an intermediate cloud storage), which is sent to the intermediate cloud storage, using the decryption key retrieved when the user’s bar code has been scanned by the cloud-based registration system, in order to successfully verify and register the requesting user’s device with the cloud-based management service, upon receiving an utilizing the decrypted data, decrypted using the decryption key, scanned from the data that was initially encrypted upon scanning the user device’s bar code, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220502